In an 'action (1) to recover the value of the plaintiff’s stockholdings in the defendant corporation; (2) to recover plaintiff’s unpaid accrued salary, and (3) to recover plaintiff’s share of undistributed corporate profits, in which the defendants’ answer was amended at the trial, *756over plaintiff’s objection so as to plead counterclaims in favor of defendant King-Freeze Corp. and defendant Alphonse Martinez, the parties cross-appeal as follows from a judgment of the Supreme Court, Nassau County, entered March 14, 1962: (1) Plaintiff appeals from so much of the judgment: (a) as, on the first cause of action, awarded him the sum of $3,651.66 (the appeal being on the ground that such amount is inadequate); (b) as awarded $300 to the defendant King-Freeze Corp. upon its counterclaim; and (e) as awarded $200 to defendant Martinez upon his counterclaim. (2) Defendant appeals from so much of the judgment as, on the first cause of action, awarded plaintiff $3,651.66, the appeal being on the ground that such amount is excessive. Plaintiff also appeals from an order of said court, dated January 4, 1962, which denied his motion to set aside the court’s decision and for a new trial pursuant to section 549 of the Civil Practice Act. Judgment, insofar as appealed from, and order, affirmed, without costs. No opinion. Ughetta, Acting P. J., Kleinfeld, Christ, Brennan and Hopkins, J.J., concur. [33 Misc 2d 839.]